Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected because it recites the limitation "biometric enrolment” and “biometric authentication”.  There is insufficient antecedent basis for this limitation in the claim. The limitations were not preceded by any recitation of biometric enrolment or authentication.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 9-13, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans (US 2008/0262382) in view of Petrank (US 2018/0376234).

Regarding claim 1, Akkermans teaches A method for use in a biometric process, comprising: for a first function and a second function (the limitations “for a first function and a second function” is considered intended use and limitation,“ applying an acoustic stimulus to a user’s ear” is not interpreted to be a part of the first and second function), applying an acoustic stimulus to a user's ear (Akkermans figure 1 and ¶0047, “apparatus 100 uses the source signal to generate a first acoustic signal 125”); and for the second function (the limitations “for the second function” is considered intended use): receiving a response signal of a user's ear to the acoustic stimulus (Akkermans figure 1 and ¶0047, “parts of the first acoustic signal 125 are reflected by the outer ear 130, and a resulting second acoustic signal 150 is received by a  microphone 155”); and extracting, from the response signal, one or more features (Akkermans figure 1 and ¶0048, “characterizing means 160 uses both the selected source signal 115 as well as the microphone output 170 to establish a transfer function characterizing the outer ear 130”) for use in the biometric process (the limitations “for use in the biometric process” is considered intended use), however does not explicitly teach wherein the first function is a function other than to induce the response signal for use in the biometric process.

Petrank teaches wherein a first function is a function other than to induce the response signal (Petrank figures 7-8, function for determining external noise for cancellation) for use in the biometric process (intended use).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Petrank to improve the known method of Akkermans to achieve the predictable result of reducing the noise level to enhance a user’s audio experience.

Regarding claim 4, Akkermans in view of Petrank teaches wherein the first function comprises notifying the user that biometric enrolment (Petrank ¶0067, “present a user interface that prompts the user to enroll”) or biometric authentication or on-ear detection is taking place and wherein the acoustic stimulus comprises a notification that biometric enrolment or biometric authentication or on-ear detection is taking place.

Regarding claim 5, Akkermans in view of Petrank teaches the first function comprises playing media content to the user and wherein the acoustic stimulus comprises the media content (Akkermans figure 1, 105).

Regarding claim 6, Akkermans in view of Petrank teaches wherein the first function is calibration of active noise cancellation (ANC) and wherein the acoustic stimulus comprises an ANC calibration sound (Petrank figure 8, steps 810-812).

Regarding claim 7, Akkermans in view of Petrank teaches wherein the first function is hearing augmentation and wherein the acoustic stimulus comprises sound received at an external microphone (Akkermans figure 9 and ¶0089, “created on-the-fly by the first terminal 701, e.g. by sampling the voice of the operator 703”).

Regarding claim 9, Akkermans in view of Petrank teaches wherein the step of receiving the response signal of the user's ear to the acoustic stimulus (Akkermans figure 1, 150) is performed for the first function and the second function (“for the first function and the second function” is considered intended use).

Regarding claim 10, Akkermans in view of Petrank teaches modifying the acoustic stimulus before application to the user's ear (Akkermans figure 3, Noise generator 220).

Regarding claim 11, Akkermans in view of Petrank teaches wherein modifying the acoustic stimulus comprises one or more of: (i) modifying the gain of the acoustic stimulus (Akkermans ¶0069, “control both amplitude and frequency characteristics of the noise generator output”); (ii) increasing the duration of the acoustic stimulus; (iii) applying an additional instance of the acoustic stimulus; (iv) shifting the pitch of the acoustic stimulus such that content of the response signal is better aligned with one or more resonances of the user's ear; (v) adding a masking noise to the acoustic stimulus; (vi) amplifying ambient noise and/or user voice via hear through mode or sidetone path; (vii) using a masking model to add additional content to the acoustic stimulus that is inaudible to the user; (viii) adding harmonic content to the acoustic stimulus.

Regarding claim 12, Akkermans in view of Petrank teaches wherein the biometric process is one of biometric enrolment, biometric authentication (Akkermans ¶0055, “The acoustic properties 165 can be used as a biometric feature vector in a method of authentication”), and on-ear detection.

Regarding claim 13, Akkermans in view of Petrank teaches wherein biometric enrolment comprises generating and storing a unique model for the user based on the one or more features and wherein biometric authentication comprises comparing the one or more features to a unique model for the user (Petrank figure 3).

Regarding claim 15, Akkermans in view of Petrank teaches wherein the audio stimulus is applied to the user's ear using a transducer of a personal audio device (Akkermans ¶0087, “mobile phone”).

Regarding claim 16, Akkermans in view of Petrank teaches detecting the response signal at a microphone of a personal audio device (Akkermans ¶0047 and figure 1, “second acoustic signal 150 is received by a microphone 155”).

Regarding claim 17, Akkermans teaches  An apparatus, comprising processing circuitry and a non-transitory machine-readable (Akkermans figure 1) which, when executed by the processing circuitry, cause the apparatus to: for a first function and a second function (the limitations “for a first function and a second function” is considered intended use and limitation,“ applying an acoustic stimulus to a user’s ear” is not interpreted to be a part of the first and second function), apply an acoustic stimulus to a user's ear (Akkermans figure 1 and ¶0047, “apparatus 100 uses the source signal to generate a first acoustic signal 125”); and for the second function (the limitations “for the second function” is considered intended use): receive a response signal of a user's ear to the acoustic stimulus (Akkermans figure 1 and ¶0047, “parts of the first acoustic signal 125 are reflected by the outer ear 130, and a resulting second acoustic signal 150 is received by a  microphone 155”); and extract, from the response signal, one or more features for use in a biometric process (Akkermans figure 1 and ¶0048, “characterizing means 160 uses both the selected source signal 115 as well as the microphone output 170 to establish a transfer function characterizing the outer ear 130”), however does not explicitly teach wherein the first function is a function other than to induce the response signal for use in the biometric process.

Petrank teaches wherein a first function is a function other than to induce the response signal (Petrank figures 7-8, function for determining external noise for cancellation) for use in the biometric process (Intended use).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Petrank to improve the known method of Akkermans to achieve the predictable result of reducing the noise level to enhance a user’s audio experience.

Regarding claim 18, Akkermans in view of Petrank teaches a transducer configured to apply the acoustic stimulus; and a microphone configured to detect the response signal of the user's ear (Akkermans figure 1, speaker 120, signal 125, 150 and microphone 155).

Regarding claim 19, Akkermans in view of Petrank teaches a transducer configured to: apply the acoustic stimulus; and detect the response signal of the user's ear (Petrank ¶0022, “the electroacoustic transducer is also capable of sensing an aural audio signal r, and in some implementations may even output the audio source signal s while simultaneously sensing the aural audio signal r”).

Regarding claim 20, Akkermans in view of Petrank teaches an electronic device, comprising the apparatus of claim 16 (see rejection of claim 1 and 16).

Regarding claim 21, Akkermans in view of Petrank teaches A non-transitory machine-readable medium storing instructions which, when executed by one or more processors (Akkermans figure 1), cause an electronic apparatus to: for a first function and a second function (the limitations “for a first function and a second function” is considered intended use and limitation,“ applying an acoustic stimulus to a user’s ear” is not interpreted to be a part of the first and second function), applying an acoustic stimulus to a user's ear (Akkermans figure 1 and ¶0047, “apparatus 100 uses the source signal to generate a first acoustic signal 125”); for the second function (the limitations “for the second function” is considered intended use), receiving a response signal of a user's ear to the acoustic stimulus (Akkermans figure 1 and ¶0047, “parts of the first acoustic signal 125 are reflected by the outer ear 130, and a resulting second acoustic signal 150 is received by a  microphone 155”); and extracting, from the response signal , one or more features (Akkermans figure 1 and ¶0048, “characterizing means 160 uses both the selected source signal 115 as well as the microphone output 170 to establish a transfer function characterizing the outer ear 130”) for use in a biometric process (the limitations “for use in the biometric process” is considered intended use), however does not explicitly teach wherein the first function is a function other than to induce the response signal for use in the biometric process.

Petrank teaches wherein a first function is a function other than to induce the response signal (Petrank figures 7-8, function for determining external noise for cancellation) for use in the biometric process (Intended use).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Petrank to improve the known method of Akkermans to achieve the predictable result of reducing the noise level to enhance a user’s audio experience.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans (US 2008/0262382) in view of Petrank (US 2018/0376234) in further view of Gruber (US 2014/0297284).

Regarding claim 2, Akkermans in view of Petrank teaches wherein the first function comprises providing speech to the user from a virtual assistant (Akkermans ¶0087, “mobile phones,” it is well known in the art that mobile phones have virtual assistance functions using speech) and wherein the acoustic stimulus comprises the speech (Akkermans figure 1, speech 110), however does not explicitly teach wherein the first function comprises providing speech to the user from a virtual assistant.

Gruber teaches wherein the first function comprises providing speech to the user from a virtual assistant (Gruber ¶0018 and figure 12).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Gruber to improve the known method of Akkermans in view of Petrank to achieve the predictable result of a hands free interface with a virtual assistance device.

Regarding claim 3, Akkermans in view of Petrank in further view of Gruber teaches wherein speech comprises a question from the virtual assistant (Gruber ¶0018 and figure 12) or a confirmation of a request received by the virtual assistant from the user.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akkermans (US 2008/0262382) in view of Petrank (US 2018/0376234) in further view of Hendrix (US 9325821)

Regarding claim 8, Akkermans in view of Petrank teaches wherein the acoustic stimulus comprises a component of the user’s voice (Akkermans figure 9 and ¶0089, “created on-the-fly by the first terminal 701, e.g. by sampling the voice of the operator 703”), however does not explicitly teach wherein the first function sidetone injection.

Hendrix teaches using sidetone injection (Hendrix Col 2 lines 62-65, “Sidetone information is injected in the transducer output”).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the known technique of Hendrix to improve the known method of Akkermans in view of Petrank to achieve the predictable result of increasing awareness of the audio level during communication.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN YU whose telephone number is (571)270-7436.  The examiner can normally be reached on Mon - Fri 11am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NORMAN YU/Primary Examiner, Art Unit 2652